STRAUP, C. J.
(dissenting).
I dissent. the plaintiff was an employee of the Rio Grande Western Railroad Company. the relation of master and servant in no sense existed between bim and the defendant, the Oregon Short Line Railroad Company. the first-named company delivered and received freight to and "from the railroad yards of the last-named company. the plaintiff was an engineer of a switching and transfer crew of the first-named company, and at the time in question was engaged in transferring ears from its tracks or yards to the defendant’s yard. After the cars bad' been switched to the defendant’s yard and the engine detached, it was left standing on one of the tracks in the yard while the foreman of the switching' crew went to the yardmaster’s office nearby to deliver bills, and get a receipt for the cars transferred. A lighted red lantern was displayed on the rear of the engine.. While awaiting the return of the foreman, the plaintiff wiped the headlight of bis engine, and, according to bis testimony and that of others, just as be finished, and was in the act of climbing down, the employees of the defendant, in operating a string of seven or eight cars at a speed of fifteen or eighteen miles an hour, without signal or warning of their approach, and without observing any lookout, ran against and collided with the plaintiff’s engine and injured bim. Others testified that the plaintiff at the time of the collision bad finished wiping the headlight and was sitting on the pilot beam, awaiting the return of the foreman, and that other members of the crew were standing at the side of the engine or were leaning against the front end of it. The engine bad been standing there from five to ten minutes before the collision. It was shown that the display of a red light on a car or engine or other object on the track indicated a danger and stop signal, and that such a light as was displayed on the rear of the engine could have been seen by the operatives *100of approaching cars for a distance of half a mile or more, and that it was customary at nighttime, when detached engines were standing or moving about the yards, to display a red light on the rear of them.
The alleged negligence on the part of the defendant was that its operatives in approaching plaintiff’s engine failed to give any warning or signal of their approach, failed to observe a reasonable lookout in advance of the cars operated by them, omitted to have a person stationed at the rear end of the cars operated by them, and operated the cars at .a negligent speed. It was shown that by printed rules of the Édo Grande Western Railway Company, the Oregon Short Line Railroad Company, and the American Railway Association, switch engines were required to be equipped with a headlight or two white lights on the rear when operated in yards for the purpose of distinguishing them as such. The engine furnished the plaintiff on the night in question was not equipped in such manner. The brackets on the engine were broken off, or were out of repair, so that such lights could not be held in position on the engine. The defendant, in its answer, alleged, not that the plaintiff or any member of his crew was negligent in’ failing to display white lights or a headlight at the rear of the engine, but alleged with particularity that the Rio Grande Western Railway Company was negligent in such particular and in permitting the plaintiff to operate the engine in defendant’s yards without being equipped as provided by the rules, and sought to impute the negligence of the Rio Grande Western Railway Company to the plaintiff. Nor was it alleged that the plaintiff or any member of his crew was guilty of negligence in failing to observe a reasonable lookout for the approach of locomotives or cars, but again the defendant alleged with particularity that the Rio Grande Western Railway Company was negligent in such regard, and that it failed and neglected to have its employees keep a diligent lookout.
Among other things, it was contended by the defendant that the operation of the switch engine in its yard without the display of a headlight or two. white lights on the rear *101of it as matter of law barbed recovery on tbe part of the plaintiff. Much evidence was adduced on behalf of the plaintiff tending to show that it had been customary to operate switch engines in the defendant’s yard without the display of such lights on the rear of the engine; that it was customary to display a red light on the rear; that a red light so displayed on the rear of an engine, or other object on the track, was indicative of a danger and stop signal; and that it was so regarded by railroad men operating in the yard, and that such a light as was displayed on the rear of the engine was plainly visible for a long distance, several blocks, to those operating approaching cars. The contention made by the defendant’s train operatives, and as testified to by them, was not that they were misled by the display- of a red light on the rear of plaintiff’s engine, instead of white lights or a headlight, or that the display of such a red light was not plainly visible, or that such a red light did not indicate a danger or stop signal, but that no light at all was displayed on the rear of plaintiff’s engine, and hence they, although observing a lookout in advance of the cars operated by them, did not discover the engine until within thirty feet of it when it was too late to avoid the collision; and that, had they discovered the engine within sixty or one hundred feet, they could have stopped the cars operated by them and avoided the collision. The plaintiff, however, produced evi.dence tending to show that a red light was displayed at the rear of his engine. And, hád such been the case, I think it is conclusively shown that such a light was plainly visible for several blocks; that when displayed on an engine or car, or other object on a track, it indicated a danger and stop signal; that it was so regarded by railroad men operating in the yard; and that, had a reasonable lookout been observed by the defendant’s train operatives in advance of the cars operated by them, the light could readily have been seen by them and the engine discovered in time to have avoided the collision. At any rate, there was ample evidence adduced tending to show such facts.
*102Upon, -the record, no serious contention is made with re•spect to tbe question of sufficiency of the evidence to show negligence upon the part of the train operatives. The main contention made by the defendant is that the plaintiff was not entitled to recover because the engine operated by him in the yard was operated in violation of the rules requiring the engine to be equipped on the rear with either a headlight or two white lights, and that the plaintiff was guilty of negligence because at the time of the collision he was sitting on the pilot beam, and did not himself observe a proper lookout for the approaching cars operated by the defendant’s train operatives. The court charged the jury that it was “negligence on the part of a servant to disregard or fail to observe the rules of his master or employer, designed and intended to govern his conduct while employed in the duties that he is engaged to perform; and, if his disregard or violation of any such rules proximately contributed to any injury complained of, he cannot recover,” and expressly charged the jury that if the plaintiff violated any of the rules of the Eio Grande Western Railway Company, his employer, and that such neglect upon his part proximately contributed to the accident, then, “under such circumstances, his negligence could be taken advantage of as a defense by the Oregon Short Line Railroad Company in this action and would be a complete bar to his right to recover.” Again, the court charged that, though the jury should find that the defendant was negligent, yet if they further found “from the evidence that the proximate cause of the accident and injury was the negligence of the Rio Grande Western Railway Company, or any of its employees, either in its failure to equip the engine in question in accordance with the rules under which the yard was being operated, or in any other respect,” then the plaintiff was not entitled to recover. The court further charged the jury that the plaintiff was required to exercise “reasonable and ordinary care to prevent accident and injury to himself, that he was required to exercise for his own safety the same degree of care that the defendant was charged with exercising toward him,” and that if he *103failed to exercise such care, or if he “violated or disregarded any of the rules of his employer in performing his work,” and such failure or violation proximately contributed to his injury, he could not recover. The court also charged the jury that the defendant contended that the plaintiff was guilty of negligence in being in the situation in which he was at the time of the collision, and that if the plaintiff was guilty of negligence as claimed by the defendant, and that such negligence was a proximate cause of the injury, then he could not recover. The court also charged the jury that if they found that it was the duty or the practice of crews while switching in the yard to maintain a constant vigilance or lookout for their own protection, and for signals, and that if the plaintiff, or any member of his crew, was negligent in such respect, and that such negligence proximately contributed to the collision, then the plaintiff was not entitled to recover. It thus appears that the court, in express terms, gave the jury the principles of law contended for by the defendant, and specifically charged them that if plaintiff’s engine was not equipped with a headlight or with two white lights on the rear thereof and as provided by the rules, or that if he disregarded any rule of his employer, or if his employer was itself negligent, or if any of its employees were negligent in any respect, or if the plaintiff failed to observe a vigilant lookout for his own protection, or for signals, or if the situation in which he. had placed himself at the time of the collision was negligence, or if he otherwise had not exercised ordinary care for his own protection and safety, and if such violations or disregard of the rules, or the negligence, either upon behalf of himself, or that of his employer, or that of any employee of his employer, proximately contributed to the accident or collision, then the plaintiff was barred of recovery notwithstanding the negligence of the defendant. The defendant, therefore, had the benefit of all the principles of law contended for by it.
The plaintiff, of course, contended that the failure to equip the rear of the engine with a headlight or two white lights, or the fact of whether he was sitting on the beam *104of the pilot, or was in the cab of bis engine, or climbing down after wiping the headlight, was not the proximate cause of the collision. It was contended by him that the red light which was displayed by him was plainly visible for three or four blocks; that it indicated a danger or stop signal; that it readily could have been seen and the engine discovered in time to have avoided the collision had the defendant’s operatives in approaching the engine observed a reasonable lookout in advance of the cars operated by them; and that hence the failure to observe such lookout, and to' give a warning of the approach of their cars, and in operating them at a negligent speed, must in law be regarded the proximate cause of the collision. In other words, it was contended that the reason why the red light was not seen by defendant’s train operatives, and the engine not discovered in time to have avoided the collision, was because no lookout was observed by the operatives in advance of the cars operated by them. And if the red light was not seen, and the engine not discovered by them because of their failure to observe a lookout, neither would they have seen the white lights had they, instead of the red lights, been displayed on the rear of the engine. Again, it must be borne in mind that the train operatives did not contend that such a red light, as was claimed by the plaintiff was displayed on the rear of the engine, would not have been plainly visible, or that such a light did not indicate a danger or stop signal, or that the defendant’s train operatives in approaching the engine were misled or deceived by the display of such a red light, instead of two white lights. What was testified to by them was that no light at all was displayed on the rear of'the engine. Now, the court, at the request of the defendant, having charged the jury as heretofore shown, then at the request of the plaintiff, and as bearing on the questions of contributory negligence and proximate cause of the collision, gave the jury paragraph 12a of the charge, and as set forth in the prevailing opinion. In this instruction the jury were told that if they found from the evidence that a red light was displayed on the rear of the engine, “and that this was the *105usual and customary manner of warning other trains approaching on the same track, or was all the warning that ordinary care required, and that it was sufficient to prevent other trains or cars being run against plaintiffs engine, if the persons operated them with ordinary care, then the plaintiff met the requirements of ordinary care on his part in this respect,” and the fact that he did not in addition keep a lookout for approaching cars, or that he was sitting on the pilot beam of the engine did not avail the defendant. This was but telling the jury that if the plaintiff had done all that ordinary care required of him, and that what he did was sufficient to protect his engine and prevent other trains or cars being run against it had the defendant’s train operatives exercised ordinary care, then the fact that the plaintiff did not do some other or additional thing was immaterial; and likewise that if he had taken such precautions to protect his engine, and that they were sufficient to prevent other trains or cars being run against it had the defendant’s train operatives themselves exercised ordinary care, then the fact that the plaintiff was sitting on the pilot beam or was in the cab of his engine would also be immaterial, for the reason that the position or situation of the plaintiff, whether on the pilot beam or in the cab, would not, in such case, be the proximate cause of the collision. The situation in such ease would not be unlike one where a person was charged with negligently leaving an excavation unprotected, and where the evidence disclosed that the excavation was protected’by a lighted red lantern. If, now, the jury should find that the placing of the lantern at the excavation was the usual and customary manner of guarding such an excavation and of warning those who might approach it, and that such a warning and protection was all that ordinary care required, and that it was sufficient to prevent those who might approach or come about the excavation from falling into it, or otherwise injuring themselves, if ordinary care is exereised on their part, then the fact that such accused person did not also remain at the excavation and keep a lookout, or did not do some other additional thing, or that he *106left the excavation and went to bed, would be whqlly immaterial ; for if one bad done all that ordinary prudence dictated, and all that ordinary care required of him, then be ought not to be charged with negligence because be failed to do some other or additional alleged thing.
It, however, is argued that the latter portion of the instruction took from the jury the question of plaintiff’s situation about the engine and his conduct in respect of himself observing a lookout for signals and the approach of cars. I do not think the instruction open to such a contention, for the court, in effect, told the jury that such matters were immaterial only in the event of their finding that the display of a red light was the usual and customary manner of warning approaching trains, or that it was all the warning that ordinary care required, and that it was sufficient to prevent other trains or cars being run against the engine if those operating them themselves exercised ordinary care. In other words, if what the plaintiff did in such particular fully met the requirements of ordinary care, and was sufficient to prevent trains or cars operated under ordinary care being run against the engine, then, of course, plaintiff’s sitting on the pilot beam or his failure to observe a. lookout, whether negligent or not, could not be regarded the proximate cause of the collision. Such a principle upon such a situation is not unlike another where the court also charged the jury that if they found from the evidence “that the defendant’s servants in charge of defendant’s train of cars would have run upon the plaintiff’s engine, as they did, even if the plaintiff’s engine had been equipped with lights, and you believe that the plaintiff was guilty of negligence because the engine was not equipped with white lights, the plaintiff’s right to recover would not be defeated, because in such,case, even if he was guilty of negligence, he was not guilty of the contributory negligence, and mere negligence is not a bar.” In view of the evidence and the pleadings I do not think paragraph 12a erroneous. I do think that it is in conflict with the portions of paragraphs nine and ten of the charge set forth in the prevailing opinion, wherein *107tbe court charged tbe jury that tbe violation or disregard of tbe rules referred to was conclusive evidence of negligence on tbe part of tbe plaintiff. But tbe giving of paragraphs nine and ten in that particular was error in tbe defendant’s favor, and was induced by its own requests to so charge. Even though it be conceded that in an action between a master and a servant where tbe latter is suing tbe former for an injury inflicted by bis negligence, tbe latter’s violation or disregard of a reasonable and proper rule of bis master may be conclusive evidence of contributory negligence, nevertheless I think it fairly well settled that tbe failure of a servant to observe a rule of bis master is not necessarily contributory negligence as matter of law in an action where tbe servant is suing a stranger for an injury inflicted by tbe stranger’s negligence. If tbe care required by tbe rule was what a prudent person would have employed, under all tbe circumstances, then tbe servant, in tbe case between himself. and tbe stranger, was bound to exercise it, not because of tbe rule of bis employer, but because of tbe law requiring him to exercise ordinary care. And it is quite apparent to me that tbe relation between tbe plaintiff and tbe defendant was that of mere strangers. Tbe fact that under some arrangement between tbe Bio Grande Western Bailway Company and tbe defendant tbe former, in delivering and receiving freight, was permitted to transfer and operate cars in tbe latter’s yard, did not create tbe relation of master and servant, or any contractual relation, between tbe defendant and tbe employees of tbe Bio Grande Western Bailway Company; nor did it otherwise render them in privity with each other. When, therefore, in tbe case at band, tbe defendant, at its own request, induced tbe court to charge that tbe plaintiff’s disregard or violation of tbe rule of bis master, tbe Bio Grande Western Bailway Company, was conclusive evidence of negligence, tbe defendant was given an advantage not justified by tbe law. And where one party asks for an instruction which is given by tbe court stating an erroneous principle, or one too broad and unqualified, and tbe other party asks an instruction which is also given stating a *108correct principle, but wbicb limits or qualifies the former instruction, and in some respects contradicts it, the conflict between the two instructions is not an error of wbicb the party can complain wbo obtains the erroneous instruction. This is but a statement of a long-establisbed and well-recognized doctrine frequently announced by the courts, that a party cannot tabe advantage of an inconsistency of. bis own creation. If the jury applied the law as stated in paragraphs nine and ten, but found, as they might, and' as the court charged they could, and as evidently they did, that the disregard of the rules and the failure to display a headlight or two white lights on the rear of the engine was not the proximate cause of the collision and injury, then the defendant cannot complain. Neither can it complain if the jury disregarded paragraphs nine and ten with respect to the question that a disregard of the rules was conclusive evidence of negligence, and applied the law in such particular as stated in paragraph 12a, for the jury then applied a correct principle of law to the case and disregarded an erroneous one.
And, lastly, we must be mindful that tbe defendant did not allege that the plaintiff was guilty of negligence in failing to display lights in accordance with tbe rules, or in operating an engine in its yard in violation of them, or even in failing to observe a lookout, but that bis employer, tbe Eio Grande Western Railway Company, was negligent in such particulars. Tbe defendant, of course, should not be held responsible for an injury inflicted on tbe plaintiff through tbe negligence alone of bis master, or of any of its employees. Neither should tbe defendant be relieved from tbe responsibility of its own negligence, if its negligence concurred and combined with that of tbe Eio Grande Western Railway Company, or any of. its employees, and as such was the proximate cause of tbe collision and injury. This is upon the familiar rule that, where two causes combine to produce an injury, the defendant is not relieved of liability because be is responsible for only one of such causes.
I think tbe judgment of tbe court below ought to be affirmed'.